19-23649-rdd   Doc 1674-1    Filed 09/09/20 Entered 09/09/20 20:01:28   Exhibit A -
                            Proposed Order Pg 1 of 5



                                    Exhibit A

                                 Proposed Order
    19-23649-rdd      Doc 1674-1        Filed 09/09/20 Entered 09/09/20 20:01:28                     Exhibit A -
                                       Proposed Order Pg 2 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK




In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


                  ORDER AUTHORIZING THE DEBTORS TO IMPLEMENT
                      A KEY EMPLOYEE INCENTIVE PLAN AND
                         A KEY EMPLOYEE RETENTION PLAN

         Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these cases (collectively, the “Debtors”) for entry of an order (this

“Order”) approving and authorizing the KEIP and the KERP, as more fully set forth in the Motion;

and upon the Lowne Declaration and the Willis Towers Watson Declaration; and the Court having

jurisdiction to consider the matters raised in this Motion pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

consideration of the Motion and the relief requested therein being a core proceeding under 28

U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the Motion having been provided to the Notice Parties, and it

appearing that no other or further notice need be provided; and the Court having reviewed the


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
2
  Capitalized terms used but otherwise not defined herein will have the meanings set forth in the Motion.
19-23649-rdd       Doc 1674-1       Filed 09/09/20 Entered 09/09/20 20:01:28              Exhibit A -
                                   Proposed Order Pg 3 of 5



Motion and held a hearing to consider the relief requested in the Motion (the “Hearing”); and the

Court having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and the Court having determined that the relief

requested in the Motion is in the best interests of the Debtors, their creditors, their estates, and all

other parties in interest; and all objections to the Motion, if any, having been withdrawn, resolved,

or overruled; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor;

        IT IS HEREBY ORDERED THAT:

        1.      Pursuant to sections 105(a), 363, and 503(c)(3) of the Bankruptcy Code, the Motion

is granted as set forth herein.

        2.      The KEIP is approved in its entirety.

        3.      The KERP is approved in its entirety.

        4.      The Debtors are authorized, but not directed, to take all actions necessary to

implement the KEIP on the terms and conditions set forth in the Motion, including making any

payments pursuant to the terms of the KEIP.

        5.      The Debtors are authorized, but not directed, to take all actions necessary to

implement the KERP on the terms and conditions set forth in the Motion, including making any

payments pursuant to the terms of the KERP.

        6.      Once earned, the Debtors’ obligations to pay amounts that become due and owing

under the KEIP shall constitute administrative expenses pursuant to section 503(b) of the

Bankruptcy Code, thereby entitled to priority payment pursuant to section 507(a)(2) of the

Bankruptcy Code.




                                                   2
19-23649-rdd       Doc 1674-1         Filed 09/09/20 Entered 09/09/20 20:01:28            Exhibit A -
                                     Proposed Order Pg 4 of 5



       7.      Once earned, the Debtors’ obligations to pay amounts that become due and owing

under the KERP shall constitute administrative expenses pursuant to section 503(b) of the

Bankruptcy Code, thereby entitled to priority payment pursuant to section 507(a)(2) of the

Bankruptcy Code.

       8.      Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all of the Debtors’

rights with respect to such matters are expressly reserved.

       9.      Notwithstanding the relief granted herein and any actions taken hereunder, nothing

contained herein shall (a) create, nor is it intended to create, any rights in favor of, or enhance the

status of any claim held by, any person or entity or (b) be deemed to convert the priority of any

claim from a prepetition claim into an administrative expense claim.

       10.     Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as or deemed to constitute (a) an agreement or admission by the Debtors as to

the validity of any claim against the Debtors on any ground, (b) a grant of third-party beneficiary

status or bestowal of any additional rights on any third party, (c) a waiver or impairment of any

rights, claims, or defenses of the Debtors’ rights to dispute any claim on any ground, (d) a promise

by the Debtors to pay any claim, or (e) an implication or admission by the Debtors that such claim

is payable pursuant to this Order.

       11.     Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Order is hereby waived, and the

terms and conditions of this Order shall be effective and enforceable immediately upon its entry.




                                                  3
19-23649-rdd      Doc 1674-1      Filed 09/09/20 Entered 09/09/20 20:01:28            Exhibit A -
                                 Proposed Order Pg 5 of 5



       12.     The contents of the Motion and the notice procedures set forth therein are good and

sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules for the Southern

District of New York, and no other or further notice of the Motion or the entry of this Order shall

be required.

       13.     The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Order.

       14.     The Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.



White Plains, New York
Dated:             , 2020

                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                4
